J-S35014-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MISTY D. REYNOLDS                          :
                                               :
                       Appellant               :    No. 927 MDA 2021

         Appeal from the Judgment of Sentence Entered March 23, 2021
       In the Court of Common Pleas of Union County Criminal Division at
                        No(s): CP-60-CR-0000355-2019

BEFORE:      OLSON, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY OLSON, J.:                           FILED: FEBRUARY 8, 2022

        Appellant, Misty D. Reynolds, appeals from the judgment of sentence

entered on March 23, 2021, as made final by the trial court’s denial of her

post-sentence motion on June 15, 2021. We affirm.

        The trial court summarized the factual history as follows:

        On November 23, 2020, a jury found [Appellant] guilty of [s]imple
        [a]ssault and [a]ggravated [a]ssault[1] for an incident that
        occurred on June 12, 2019. The Commonwealth alleged that
        [Appellant] pushed the victim from a car traveling on a bridge over
        the Susquehanna River[.] The victim suffered cuts and scratches
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 2701(a)(1), and 2702(a)(1), respectively.

The record reveals that Appellant was also charged with one count of
harassment, graded as a summary offense pursuant to 18 Pa.C.S.A.
§ 2709(a)(1). By separate order, the trial court found the defendant guilty of
harassment. See Trial Court Order, 11/23/20; see also Commonwealth v.
Smith, 868 A.2d 1253, 1257 (Pa. Super. 2005) (recognizing that right to jury
trial does not apply to summary offenses).
J-S35014-21


       to his knees, elbow, and left hip. At trial[,] the victim testified
       that he suffers from spina bifida and hydrocephalus caused by the
       spina bifida.

                                      *        *   *

       At trial, the victim [further] testified that he met [Appellant] on a
       dating app called Plenty of Fish. [Appellant] came to the victim’s
       apartment and stayed the night. The victim stated that there was
       no intimacy. He stated that the next morning[, Appellant] invited
       him to go meet her family and he agreed. While traveling[,
       Appellant] asked the victim for one hundred dollars because she
       spent the night with him. He told her he did not have it.
       [Appellant] became angry and told the victim she wanted his
       sister’s phone number. She tried to call the [victim’s] sister and
       left a voicemail message that if she did not find a way to get
       [Appellant] one hundred dollars[,] the victim would be in really
       big trouble.

       The victim further testified that, after the phone call, [Appellant]
       was still irate. She reached over with her right hand and opened
       the door. The door flew open. Before he could turn his head to
       the left to see what was going on, [Appellant] had her hand on his
       shoulder and pushed him out the door. He stated that he hit the
       cement and rolled three or four times. After he composed himself,
       he walked and crawled back to his residence. In response to a
       question from the district attorney, the victim stated that his
       knees were bloody and scratched up[, and that his] left butt cheek
       was “really messed up.” He had stones imbedded in his butt
       cheek, sides, knees, and hands. He went to a hospital emergency
       room for treatment for his injuries.

Trial Court Opinion, 7/23/21, at 1-2 (unpaginated). Appellant was sentenced

on March 23, 2021.2        Thereafter, she filed a post-sentence motion raising

claims challenging the sufficiency and weight of the evidence. The trial court




____________________________________________


2 The trial court sentenced Appellant to 72 months to 15 years on the
aggravated assault conviction. The conviction of simple assault merged with
the aggravated assault conviction.

                                           -2-
J-S35014-21


denied her post-sentence motions by order entered June 15, 2021.              This

appeal followed.3

        Appellant raises the following issues:

        1. Did error occur where it was never established that injuries
        reportedly suffered by the alleged victim were the result of a fall
        from a vehicle, as he testified that he dragged himself upon the
        ground for a considerable distance in the aftermath of the reported
        incident and this could have caused what he claimed as injuries?

        2. Did error occur where it cannot be argued that Appellant
        attempted to cause any injury, much less a serious one, as she
        was accused of pushing another out of a moving vehicle, but the
        speed of the vehicle was never firmly established and the alleged
        victim claimed that the act occurred in the wake of a conversation
        and voicemail, rendering the claim an impossibility?

        3. Were the inaction of the alleged victim and family so contrary
        to experience and common sense that they should be viewed as
        incredible and should shock the conscience of the Court[?]

Appellant’s Brief at 5 (reordered for ease of disposition). In Appellant’s first

two issues, she challenges the sufficiency of the evidence introduced to show

that she caused the victim’s injuries and that she attempted to cause serious

bodily injury; thus, her first two issues both contest the sufficiency of the

evidence, and we will address them together.

        Appellant contends that there was insufficient evidence to support her

convictions for simple assault and aggravated assault.4        More specifically,


____________________________________________


3   Both Appellant and the trial court complied with Pa.R.A.P. 1925.

4 The Commonwealth conceded, before both the trial court and this Court, that
the victim did not sustain serious bodily injury; therefore, the prosecution
(Footnote Continued Next Page)


                                           -3-
J-S35014-21


Appellant claims the Commonwealth failed to prove that she caused the

victim’s injuries. According to Appellant, because the victim did not describe

the injuries he sustained until after he testified that he crawled back to his

apartment, “[t]here is absolutely no evidence to suggest that any injury

happened when [the victim] was purportedly expelled from the car.”

Appellant’s Brief at 12. Moreover, Appellant claims the Commonwealth failed

to prove that she intended to cause “any injury, much less a serious one.” Id.

at 5.    To support this contention, Appellant argues that the victim did not

sustain serious bodily injury, the speed of the vehicle was estimated, and that

“one would have to accept the notion that the offense itself occurred when

[Appellant] was driving a car, yet somehow able to reach across the vehicle,

open a passenger door[,] and eject another person.” Id. at 10.

        “Because evidentiary sufficiency is a question of law, our standard of

review is de novo and our scope of review is plenary.” Commonwealth v.

Diamond, 83 A.3d 119, 126 (Pa. 2013).

        The standard we apply in reviewing the sufficiency of the evidence
        is whether viewing all the evidence admitted at trial in the light
        most favorable to the verdict winner, there is sufficient evidence
        to enable the fact-finder to find every element of the crime beyond
        a reasonable doubt. In applying [this] test, we may not weigh the
        evidence and substitute our judgment for the fact-finder. In
        addition, we note that the facts and circumstances established by
        the Commonwealth need not preclude every possibility of
        innocence. Any doubts regarding a defendant’s guilt may be
____________________________________________


proceeded on the charge of aggravated assault under the theory that
Appellant attempted to cause serious bodily injury. See Commonwealth’s
Brief at 4; N.T. Jury Trial, 11/23/20, at 79-80, 101-102.

                                           -4-
J-S35014-21


      resolved by the fact-finder unless the evidence is so weak and
      inconclusive that as a matter of law no probability of fact may be
      drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proof or proving every element of the
      crime beyond a reasonable doubt by means of wholly
      circumstantial evidence. Moreover, in applying [this] test, the
      entire record must be evaluated and all the evidence actually
      received must be considered. Finally, the trier[-]of[-]fact while
      passing upon the credibility of witnesses and the weight of the
      evidence produced, is free to believe all, part[,] or none of the
      evidence.

Commonwealth v. Pappas, 845 A.2d 829, 835-836 (Pa. Super. 2004)

(citation omitted), appeal denied, 862 A.2d 1254 (Pa. 2004); see also

Commonwealth v. Brown, 52 A.3d 1139, 1163 (Pa. 2012) (stating that, in

reviewing a claim of insufficient evidence, “the relevant question is whether,

after viewing the evidence in the light most favorable to the prosecution, any

rational trier[-]of[-]fact could have found the essential elements of the crime

beyond a reasonable doubt”) (emphasis in original).

      Appellant was convicted of simple assault and aggravated assault. A

person is guilty of simple assault if he or she “attempts to cause or

intentionally, knowingly or recklessly causes bodily injury to another.”    18

Pa.C.S.A. § 2701(a)(1). A person is guilty of aggravated assault if he or she

“attempts to cause serious bodily injury to another, or causes such injury

intentionally, knowingly or recklessly under circumstances manifesting

extreme indifference to the value of human life.” Id. at § 2702(a)(1). “Bodily

injury” is defined as “[i]mpairment of physical condition or substantial pain”

and “serious bodily injury” is defined as “[b]odily injury which creates a



                                     -5-
J-S35014-21


substantial risk of death or which causes serious, permanent disfigurement,

or protracted loss or impairment of the function of any bodily member or

organ.” 18 Pa.C.S.A. § 2301. Appellant specifically challenges the sufficiency

of the evidence offered to show that she caused bodily injury pursuant to

§ 2701(a)(1) (simple assault) or attempted to cause serious bodily injury

pursuant to § 2702(a)(1) (aggravated assault).

      In the light most favorable to the Commonwealth, the evidence adduced

at trial established the following facts. While driving a vehicle with the victim

in the passenger seat, Appellant became angry when the victim did not give

her money. Appellant called the victim’s sister and left a voicemail threatening

that the victim “would be in really big trouble” if Appellant did not receive the

money. She then reached over the victim, opened the passenger side door,

and pushed the victim out of the vehicle. The victim hit the road surface,

rolled multiple times, and then alternately walked and crawled back to his

residence. As a result of this incident, he sustained injuries including bloody

and scratched knees, hands, buttocks, and side with stones imbedded in his

wounds. He required treatment at a hospital.

      We conclude that sufficient evidence established that Appellant caused

bodily injury to the victim for purposes of sustaining a simple assault

conviction.   It was well within the province of the jury as fact-finder to

determine that Appellant’s actions in opening the passenger side door and

pushing the victim out of a moving car caused the victim’s injuries when he


                                      -6-
J-S35014-21


fell out of the vehicle, hit the road surface, and rolled multiple times.

Appellant’s facile argument that the victim caused his own injuries while

crawling home fails to acknowledge that it was Appellant’s actions which

placed him in that situation. Thus, Appellant’s first issue is meritless.

      Turning to aggravated assault, the Commonwealth need not prove that

serious bodily injury was actually inflicted; rather, it may prove that a

defendant    acted   with   the   specific   intent   to   cause   such     injury.

Commonwealth v. Holley, 945 A.2d 241, 247 (Pa. Super. 2008).

      Where the victim does not suffer serious bodily injury, the charge
      of aggravated assault can be supported only if the evidence
      supports a finding of an attempt to cause such injury. A person
      commits an attempt when, with the intent to commit a specific
      crime, he [or she] does any act which constitutes a substantial
      step toward the commission of that crime. [In the context of
      aggravated assault, an attempt] requires some act, albeit not one
      causing serious bodily injury, accompanied by an intent to inflict
      serious bodily injury. A person acts intentionally with respect to
      a material element of an offense when it is his [or her] conscious
      object to engage in conduct of that nature or to cause such a
      result. As intent is a subjective frame of mind, it is of necessity
      difficult of direct proof. The intent to cause serious bodily injury
      may be proven by direct or circumstantial evidence.

Commonwealth v. Martuscelli, 54 A.3d 940, 948 (Pa. Super. 2012)

(citation, quotation, and corrections omitted). In determining whether intent

was proven from attendant circumstances, “a fact-finder may find that a

person intends the natural and probable consequences of his actions.”

Commonwealth v. Palmer, 192 A.3d 85, 96 (Pa. Super. 2018) (citation

omitted).   Threats alone may be sufficient to conclude that an individual




                                      -7-
J-S35014-21


possessed     the   requisite   intent    to   cause   serious   bodily   injury.

Commonwealth v. Fortune, 68 A.3d 980, 987 (Pa. Super. 2013).

      Under the applicable standard, we conclude that sufficient evidence

established that Appellant attempted to cause serious bodily injury to the

victim when she pushed him out of a moving vehicle and his injuries resulted

from her actions. It was well within the province of the jury as fact-finder to

infer from Appellant’s actions in demanding money, threatening harm to the

victim, proceeding to open the passenger side door and push the victim out

of a moving car, and immediately driving off, that she took a substantial step

towards deliberately inflicting serious bodily harm to the victim. It was equally

within the jury’s province to determine from these actions that it was her

conscious objective to cause serious bodily injury, irrespective of the actual

extent of the victim’s injuries. See Palmer, supra. The jury could properly

infer that Appellant harbored a conscious objective to inflict serious bodily

injury because the natural and probable consequences of pushing an individual

from a moving vehicle are that the individual will sustain serious bodily injury.

      Importantly, while Appellant argues that the speed of the vehicle was

estimated rather than firmly established, such evidence goes to the weight of

the evidence rather than sufficiency. See Fisher v. Central Cab Co., 945

A.2d 215, 218-219 (Pa. Super. 2008) (noting the admissibility of lay witness

estimations of speed which go to the weight of the evidence). Moreover, as




                                         -8-
J-S35014-21


to   her   suggestion   that   the   Commonwealth’s    theory   of    events   was

unbelievable, the trial court opined:

      In his [closing] argument, counsel for [Appellant] raised the same
      arguments [as raised here]. The arguments did not persuade the
      jury. The Commonwealth presented sufficient evidence that
      [Appellant] attempted to cause serious bodily injury when she
      pushed the disabled victim out of a moving automobile.
      Fortunately, the victim’s injuries were not more serious.

Trial Court Opinion, 7/23/21, at 3. The jury was free to believe all, part, or

none of the Commonwealth’s evidence.          Pappas, supra.         Consequently,

Appellant’s arguments are of no avail.

      In her final issue, Appellant challenges the weight of the evidence.

      The weight of the evidence is exclusively for the finder of fact, who
      is free to believe all, none, or some of the evidence and to
      determine the credibility of the witnesses. Resolving contradictory
      testimony and questions of credibility are matters for the finder of
      fact. It is well-settled that we cannot substitute our judgment for
      that of the trier of fact.

      Moreover, appellate review of a weight claim is a review of the
      trial court's exercise of discretion in denying the weight challenge
      raised in the post-sentence motion; this Court does not review the
      underlying question of whether the verdict is against the weight
      of the evidence.

           Because the trial judge has had the opportunity to hear and
           see the evidence presented, an appellate court will give the
           gravest consideration to the findings and reasons advanced
           by the trial judge when reviewing a trial court's
           determination that the verdict is against the weight of the
           evidence. One of the least assailable reasons for granting or
           denying a new trial is the lower court's conviction that the
           verdict was or was not against the weight of the evidence
           and that a new trial should be granted in the interest of
           justice.

      Furthermore, in order for a defendant to prevail on a challenge to
      the weight of the evidence, the evidence must be so tenuous,

                                        -9-
J-S35014-21


         vague and uncertain that the verdict shocks the conscience of the
         court.

Commonwealth v. Delmonico, 251 A.3d 829, 837 (Pa. Super. 2021)

(internal citations, quotations, and brackets omitted).

         The entirety of Appellant’s argument challenges the credibility of the

Commonwealth witnesses’ testimony.              After a hearing on Appellant’s

post-sentence motion, the trial court denied Appellant’s weight claim. See

Trial Court Order, 6/15/21.

         We conclude that the trial court did not abuse its discretion in denying

Appellant’s challenge to the weight of the evidence. The jury heard all of the

evidence introduced at trial and was free to determine the weight of the

evidence and testimony. It is the fact-finder’s duty to assess credibility and

we may not substitute our judgment for the jury’s findings. Moreover, the

evidence was not so tenuous, vague or uncertain that the verdict shocked the

conscious of the court. Accordingly, Appellant’s weight of the evidence claim

fails.

         Judgment of sentence affirmed.




                                       - 10 -
J-S35014-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/08/2022




                          - 11 -